Citation Nr: 1502315	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-40 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge, but failed to report for it.


FINDING OF FACT

Asthma was initially manifested following service, and is not shown to be related to service


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated September 2003, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and evidence VA would attempt to obtain.  A July 2010 letter addressing other claims noted that the Veteran's claim for service connection for asthma was under appeal, and the letter informed him how VA assigns disability ratings and effective dates of awards.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  VA did not provide an examination regarding asthma.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, elements (2) and (3) under the McLendon analysis are not satisfied.  Specifically as to (2), the medical evidence and the Veteran's lay statements do not provide competent evidence (as discussed in greater detail below) that the Veteran suffered an event, injury, or disease in service that led to currently diagnosed asthma.  The service treatment records do not show any complaint, treatment, or finding related to asthma.  Under these facts, an examination is not required, and thus, it is unnecessary to further discuss the basis for finding that element (3) is also unsatisfied.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings concerning asthma.  The Veteran denied asthma on a report of medical history in March 1980, and no pertinent abnormality was noted on the separation examination that month.  

The Veteran was seen in a VA outpatient treatment clinic in October 1996.  Under the review of systems, a history of asthma was negative. It was indicated the Veteran had a history of asthma in December 2007.  It was reported in December 2010 that he had a history of asthma/chronic obstructive pulmonary disease.  It was stated the Veteran self-reported "asthma" with no history of childhood asthma.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The Veteran asserts service connection is warranted for asthma.  He argues it is due to the rigors of service.  As noted above, there is no indication of asthma during service or for many years thereafter.  It is inconsistent with his allegation that asthma had its inception in service since he denied having it when he was discharged from service.  The Veteran's assertions that asthma is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of asthma fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Asthma was first manifested many years after service, and no evidence has been submitted linking it to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for asthma, and that the appeals in this matter must be denied.


ORDER

Service connection for asthma is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


